DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/01/2022 has been considered by the examiner.

Response to Amendment

The Amendments filed 09/01/2022 responsive to the Office Action filed 04/01/2022 has been entered. Claims 38-40, 42, 43, 46, 49, 51, 54, 56, 57, 59, 61, 62, 65, 67-70, 73 and 74 have been amended. Claim 1 was previously withdrawn. Claims 1, 38-40, 42-44, 46-49, 51, 54, 56-59, 61, 62, 65 and 67-74 are pending in this application.

Response to Arguments

Claims 38, 42, 43 and 67 have been amended to address the indefiniteness, thus the rejection of claims 42, 43 and 67 under 112(b) has been withdrawn.
Applicant arguments, see Amendments pages 8-9 filed 09/01/2022, with respect to the rejection of the claim 38 under 102(a)(1) have been fully considered but are not persuasive.
Applicant argues that “The claimed invention is directed to a melt spinning process, in which the composition having the recombinant spider silk protein and plasticizer is transformed to a melt composition which is in a flowable state. That is, the composition is melted through applied pressure and shear force, with or without added heat… Islam is directed to a wet spinning process in which solvents and a coagulation bath is used to produce the fibers. Islam specifically teaches that the process utilizes spinning of a dope solution…the dope solution itself is in a flowable state, as the proteins are dissolved, before the dope solution is introduced into the spinning apparatus. There is no application of pressure and shear force to melt the recombinant spider silk protein composition to be in a flowable state, as claimed. Significantly, there is no need for application of pressure and shear force to form a flowable composition in Islam, as the flowable state is instead induced by dissolving the protein in a solvent.” (page 8)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., application of pressure and shear force to melt the recombinant spider silk protein composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 38 recites, specifically in the step (a), applying pressure and shear force to a first composition comprising a recombinant spider silk protein and a plasticizer to transform the first composition to a flowable state to form a first melt composition. The claimed “first composition” comprises a recombinant spider silk protein and a plasticizer, but does not preclude adding additional component such as a solvent. Islam teaches extruding and spinning a dope solution comprising a recombinant spider silk protein and a plasticizer. Islam’s extrusion inherently accompanies applying pressure and shear force (“the application of shear stress during spinning to achieve molecular alignment.”, Pa [0103]) and inherently makes the dope solution flowable through the spinneret. Thus, Islam still meets the claim. 
 
Claim Objections

Claims 38 and 42 are objected to because of the following informalities: 
In claim 38, the limitations “(a)” and “(b)” in lines 3 and 6 has been previously presented, thus they should not use the underlines.
In claim 42, the previously presented limitations “(a)” and “(b)” have been deleted without using strike-through or that double brackets.
MPEP says that “the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.” (MPEP 714, 37 C.F.R. 1.121 Manner of making amendments in application, (c) Claims). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-40, 48-51, 54, 57-59 and 72-74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (US 2004/0102614-of record).

With respect to claim 38, Islam teaches a process for preparing a molded body (“methods for spinning biofilament fibers from recombinant spider silk proteins”, Pa [0006]), comprising the steps of:
(a) applying pressure and shear force to a first composition comprising a recombinant spider silk protein and a plasticizer (“The dope solution used in the methods of the present invention is a solution of recombinant spider silk protein”, Pa [0093] and “plasticizer”, Pa [0096]) to transform the first composition to a flowable state to form a first melt composition (“The extrusion unit enables control of the dope flow rate”, Pa [0102]; “facilitate the application of shear stress”, Pa [0103]; Islam’s extrusion inherently accompanies applying pressure and shear force, and inherently makes the dope solution flowable through the spinneret.), and
(b) extruding the first melt composition to form a first molded body (“spinning”, Pa [0103]).

With respect to claim 39, Islam as applied to claim 38 above further teaches that extruding the first melt composition to form the first molded body comprises extruding the first melt composition to form a fiber (“the fiber spinning process”, Pa [0096]). 

With respect to claim 40, Islam as applied to claim 39 above further teaches that extruding the first melt composition to form a fiber comprises extruding the first melt composition through a spinneret (Pa [0103]).

With respect to claim 48, Islam as applied to claim 38 above further teaches that an instrument (“extrusion unit”, Pa [0102]) used to apply the shear force and pressure comprises a mixing chamber (the upper part of the extrusion unit) that is coupled to and proximal to an extrusion chamber (the lower part of the extrusion unit including the spinnerets).

With respect to claims 49 and 51, Islam as applied to claim 48 above further teaches that the first composition is heated in the mixing chamber or in the extrusion chamber (“The extrusion unit …can be regulated by a heating … jacket.”, Pa [0102]; “The spinneret is maintained and is held at temperatures below 100° C”, Pa [0104]).

With respect to claim 54, Islam as applied to claim 38 above further teaches that the first molded body after extrusion has a loss of water content of less than 15% as compared to the first composition before extrusion (“the biofilament must be dried.”, Pa [0115]; “Water retention of spun fibers preferably is close to that of natural silk fibers, i.e., 11%.”, Pa [0128]).

With respect to claim 57, Islam as applied to claim 48 above further teaches that the extrusion chamber is tapered proximal to an orifice through which the first melt composition is extruded (“In spinnerets with multiple orifices, a converging constant taper, resulting in a conical or funnel shape, has been shown to facilitate the application of shear stress during spinning”, Pa [0103]).

With respect to claim 58, Islam as applied to claim 48 above further teaches that the extrusion chamber is temperature controlled (“The extrusion unit …can be regulated by a heating … jacket.”, Pa [0102]).

With respect to claim 59, Islam as applied to claim 48 above further teaches that the first molded body is a fiber and the fiber is is drawn over multiple steps (“Drawing is preferably done using a set of godets, with the filament wrapped several times (e.g. 3-8 times) around the chromium roller of each godet.”, Pa [0112]).

With respect to claim 72, Islam as applied to claim 38 above further teaches that the plasticizer is water (Pa [0144]).

With respect to claim 73, Islam as applied to claim 38 above further teaches that the first molded body is a fiber (“The spun fibers”, Pa [0018]).

With respect to claim 74, Islam as applied to claim 73 above further teaches that the fiber has a strength in the range of 100 Pa to 1.2 GPa (“The tensile strength of biofilaments spun by the methods of the present invention generally range from 0.03 g/d to 10 g/d”, Pa [0018] which provides 0.027 to 9 MPa.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42, 43, 56, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614-of record) as applied to claims 38 and 48 above.

With respect to claim 42, Islam as applied to claim 38 above further teaches that the process further comprises (c) applying pressure and shear force to the first molded body to transform the first molded body to a second melt composition which is in a flowable state, and (d) extruding the second melt composition in the flowable state to form a second molded body (“Spider silks can be made into film by further attenuation of the spinning process. The extruded filament can be processed through a pair of rotating coated pressing roller nips or inflated apron nips. Adjusting the flow rates and pressure on the nip rollers or inflated apron nip can control the thickness, width, and fineness of the film.”, Pa [0149]).

With respect to claim 43, even though Islam as applied to claim 42 above is silent to repeating steps (c) and (d) to the second molded body at least once, one would have found it obvious to merely repeat processing the film through a pair of rotating coated pressing roller nips or inflated apron nips in order to obtain the desired film without any new or unexpected results. 

With respect to claim 56, Islam as applied to claim 48 above does not explicitly teach that the first composition has a residence time in the mixing chamber ranging from 3 to 7 minutes. However, Islam further teaches that the dope solution is extruded at a linear speed as low as about 0.1, 0.2, 0.4, or 0.6 m/min, or as rapidly as about 4.0, 6.0, 8.0, or 10.0 m/min (Pa [0012]), and the residence time would vary depending on which portion of the mixing chamber the dope solution is placed as well as the extruding speed. Thus, one would have found it obvious to select the optimum residence time of the composition in the mixing chamber by routine experimentation for the purpose of extruding the desired fiber.

With respect to claims 61 and 62, Islam as applied to claim 48 above does not explicitly teach that the recombinant spider silk protein is substantially non-degraded in the first molded body. However, Islam further teaches that wet spinning provides significant advantages over melt spinning because numerous useful polymers thermally degrade when heated (Pa [0045]). That is, Islam discloses the problem of degradation and teaches wet spinning of the recombinant spider silk protein. Islam further teaches that the spinneret is maintained and is held at temperatures below 100° C (Pa [0104]). Thus, one would have found it obvious to adjust the temperature during the wet spinning for the purpose of obtaining the fiber having non-degraded recombinant spider silk protein.

Claims 44, 46, 47, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614-of record) as applied to claim 38 above, and further in view of Orcutt et al. (US 2008/0254199-of record).

With respect to claims 44, 46 and 68, Islam as applied to claim 38 above does not explicitly teach that said shear force is from 1.5 to 13 Nm.
In the same field of endeavor, extruding a protein product with protein fibers, Orcutt teaches that the pre-mix is subjected to shear and pressure by the twin-screw extruder to plasticize the mixture, the screw speed determines the amount of shear and pressure applied to the mixture, and moves the mixture through the extruder at a rate of at least about 20 kilograms per minute which is at least 3.3 Nm/sec (Pa [0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Islam with the teachings of Orcutt such that the one would substitute Orcutt’s twin-screw extruder for Islam’s extruder in order to form fibers, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 47, Orcutt as applied in the combination regarding claim 46 above further teaches that the screw speed of the twin screw extruder ranges from 200 to 500 RPM during application of said pressure and shear force (Pa [0085]). In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 69, Islam as applied to claim 38 above does not explicitly teach that the first composition is induced into the flowable state through the application of pressure ranging from 1 MPa to 300 MPa.
In the same field of endeavor, extruding a protein product with protein fibers, Orcutt teaches that the pre-mix is subjected to shear and pressure by the twin-screw extruder to plasticize the mixture, the screw speed determines the amount of shear and pressure applied to the mixture, and the extruder generates an extruder head pressure of from about 500 to about 3000 psig which is 3.45 to 20.7 MPa (Pa [0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Islam with the teachings of Orcutt such that the one would substitute Orcutt’s twin-screw extruder for Islam’s extruder in order to form fibers, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614-of record) as applied to claim 62 above, and further in view of Joerg et al. (US 2017/0368174-of record).

With respect to claim 65, Islam as applied to claim 62 above does not explicitly teach that the degradation of the recombinant spider silk protein is assessed by measuring the amount of full-length recombinant spider silk protein present in the first composition before and after extrusion using size exclusion chromatography.
Joerg relates to pharmaceutical products comprising stable liquid pharmaceutical compositions including proteins (Pa [0002] and [0038]). Joerg further teaches that chemical stability can be assessed by detecting and quantifying chemically altered forms of the protein by degradation processes including hydrolysis or clipping (evaluated by methods such as size exclusion chromatography [SEC]) (Pa [0040]). 
One would have found it obvious to measure the length of the recombinant spider silk proteins by size exclusion chromatography in order to assess the amount of degradation.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614-of record) as applied to claim 38 above, and further in view of Shoseyov et al. (US 2018/0193524).

With respect to claim 67, Islam as applied to claim 38 above further teaches that the extrusion through the spinneret applies shear stress during spinning to achieve molecular alignment (Pa [0103]), the drawing process improves the axial orientation and toughness of the biofilament develop end-use properties such as modulus and tenacity (Pa [0111]), and the filaments show good birefringence properties (Pa [0139]). Islam further teaches that for the best lot in this experiment, drawing twice in the bath to a final draw ratio of approximately 4, resulted in the good mechanical properties (Pa [0163]), but does not explicitly teach the birefringence of 5 X 10-5 to 0.04 as measured by polarized light microscopy.
In the same field of endeavor, method of generating collagen fibers, Shoseyov teaches that draw ratio, birefringence, and mechanical properties of drawn gibers are related (Pa [0308]-[0321]), and birefringence of the spun fiber is measured by polarized microscopy (Pa [0309]). In Figs. 5A-5D, between DR 1:3.3 and DR 11.4 the fibers show good in most mechanical properties, and in that DR range the birefringence is about 0.003 to 0.03 (Fig. 10).
One would have found it obvious to perform drawing the fibers to obtain the drawn fibers having the birefringence within the range taught by Shoseyov for the purpose of obtaining the fibers having good mechanical properties.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614-of record) as applied to claim 38 above, and further in view of Li et al. (US 2013/0253121-of record).

With respect to claim 70, Islam as applied to claim 38 above does not explicitly teach that the first composition has a melt flow index of at least 0.5, at least 1, at least 2, or at least 5 as tested per ASTM D1238 at 95° C. with a load of 2.16 kg.
Li relates to a pellet being used directly extrusion molding, fiber and tap applications (Pa [0020]), and Li teaches that each exemplary polymer in each embodiment has a melt flow rate (or melt index) being from 0.5 g/10 min. to 50 g/10 min as determined in accordance with ASTM D1238 condition “L” (Pa [0024]), from 0.5 g/10 min. to 500 g/10 min as determined in accordance with ASTM D1238 (Pa [0027]), from 0.5 g/10 min. to 500 g/10 min as determined in accordance with ASTM D1238 (Pa [0034] and [0036]), etc. (Pa [0047], [0048], [0061], [0065]).
Since Islam teaches adjusting a viscosity by adding additives (Pa [0096]), one would have found it obvious to adjust the melt flow index of the composition in a range taught by Li for the purpose of forming a fiber. Even if Li does not explicitly teach that the claimed range of the melt flow index, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2004/0102614-of record) as applied to claim 38 above, and further in view of Kittleson et al. (US 2018/0282381-of record).

With respect to claim 71, Islam as applied to claim 38 above further teaches that the recombinant spider silk protein comprises at least two occurrences of a repeat unit (“Sequencing of spider silk proteins has revealed that these proteins are dominated by iterations of four simple amino acid motifs”, Pa [0051]), but does not specifically teach that the repeat unit comprises more than 150 amino acid residues and having a molecular weight of at least 10 kDa; an alanine rich region with 6 or more consecutive amino acids, comprising an alanine content of at least 80%; and a glycine rich region with 12 or more consecutive amino acids, comprising a glycine content of at least 40% and an alanine content of less than 30%.
In the same field of endeavor, methods for producing high secreted yields of recombinant proteins, Kittleson teaches that silk proteins are large proteins (>150 kDa, >1000 amino acids), in which a repeat domain (REP) blocks of amino acid sequences (“repeat units”) that are at least 12 amino acids long and that are repeated and that can comprise 2 to 10 amino acid long sequence motifs, REPs typically make up about 90% of the native spider silk proteins, and assemble into the alanine-rich nano-crystalline (<10 nm) domains (likely made up of alternating beta sheets) and glycine-rich amorphous domains (possibly containing alpha-helices and/or beta-turns) (Pa [0065]). Kittleson further teaches that the silk or silk or silk-like proteins comprise more than 6 exact-repeat and/or quasi-repeat units that are alanine-rich, consecutive amino acids that are more than 80% alanine (Pa [0069]), and the silk or silk or silk-like proteins comprise one or more glycine-rich exact-repeat and/or quasi-repeat units that are from 20 to 100 amino acids long and comprise 25-50% glycine and 10-40% alanine (Pa [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Islam with the teachings of Kittleson such that the one would substitute Kittleson’s silk protein for Islam’s recombinant spider silk protein for the purpose of producing high secreted yields of recombinant proteins.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742